PER CURIAM.
Plaintiff appeals from an adverse summary final judgment in a malicious prosecution action he brought against the defendant bank. The facts before the trial court demonstrate without issue that the plaintiff has no action because of the rule stated in Gallucci v. Milavic, Fla. 1958, 100 So.2d 375, 68 A.L.R.2d 1164: “* * * the committal of a defendant is a determination that probable cause existed so as to put the wheels of criminal procedure in motion.” 100 So.2d at 377. See also Kern v. Modernage Furniture Corporation, Fla. App.1961, 125 So.2d 893.
Appellant contends that the allegation in his complaint, without factual support, that the “Defendant did maliciously and wrongfully cause to be filed with the Justice of the Peace said Complaint” was sufficient to raise an issue of fraud in the procurement of the order binding appellant over their trial. This contention is without merit. See Goldstein v. Sabella, Fla. 1956, 88 So.2d 910, 58 A.L.R. 1418.
Affirmed.